941 A.2d 1254 (2008)
194 N.J. 1
Mark LaFRANCO, Plaintiff-Respondent,
v.
AVAYA, INC., Defendant-Appellant, and
Patrick Iraca, Defendant.
No. A-78 September Term 2007 61,871.
Supreme Court of New Jersey.
March 11, 2008.
This matter having come before the Court on the motion of defendant Avaya, Inc., pursuant to Rule 2:2-2(b), for leave to appeal the July 13, 2007 order of the Appellate Division granting the motion of plaintiff Mark LaFranco to disqualify the law firm of Fisher & Phillips from further representation of either defendant or Patrick Iraca;[1]
And the Court having granted defendant's motion for leave to appeal, 193 N.J. 271, 937 A.2d 975 (2007);
And defendant having represented that Kevin C. Donovan, Esq., of Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, has been separately retained to represent, and has entered his appearance on behalf of, Patrick Iraca, and that such separate representation will continue through the present appeal before the Appellate Division and, if so ordered, any retrial of the underlying lawsuit filed by plaintiff;
And the Court having heard argument on defendant's appeal on March 10, 2008;
And good cause appearing;
IT IS ORDERED that the July 13, 2007 order of the Appellate Division granting plaintiffs motion to disqualify the law firm of Fisher & Phillips from further representation of defendant is summarily reversed, and the cause is remanded to the Appellate Division for prosecution of defendant's pending appeal and plaintiffs pending cross-appeal; and
IT IS FURTHER ORDERED that defendant shall file its brief on the merits before the Appellate Division within thirty days from the date of this order.
We do not retain jurisdiction.
Chief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO, and HOENS join in the Court's Order.
NOTES
[1]  The Appellate Division's July 13, 2007 order also extended the time for defendant to file its brief on the merits in the Appellate Division.